Exhibit 10.375

 

THE CHARLES SCHWAB CORPORATION

[2013 STOCK INCENTIVE PLAN]

NOTICE OF NON-EMPLOYEE DIRECTOR

Deferred compensation RESTRICTED STOCK UNIT GRANT

﻿

You have been granted Restricted Stock Units.  A Restricted Stock Unit
represents the right to receive, subject to certain conditions, a share of
common stock (“Shares”) of The Charles Schwab Corporation (“Schwab”), under [The
Charles Schwab Corporation 2013 Stock Incentive Plan] (the “Plan”).  Your
Restricted Stock Units are granted subject to the following terms:

﻿

﻿

 

Name of Recipient:

 

 

Total Number of Restricted Stock Units Granted:

 

 

Grant Date:

 

 

Vesting Schedule:

 

These Restricted Stock Units are fully vested and non-forfeitable at all times.

﻿

Restricted Stock Units are an unfunded and unsecured obligation of
Schwab.  Restricted Stock Units will be paid in Shares as provided in the
Restricted Stock Unit Agreement.

﻿

You and Schwab agree that these units are granted under and governed by the
terms and conditions of the Plan, The Charles Schwab Corporation Directors'
Deferred Compensation Plan II and the Restricted Stock Unit Agreement, which are
made a part of this notice.  Please review the Restricted Stock Unit Agreement
carefully, as it explains the terms and conditions of these units.  You agree
that Schwab may deliver electronically all documents relating to the Plan or
these units (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders.  Unless you provide written objection
to Schwab within 30 days of your receipt of this notice, you agree to all of the
terms and conditions of this notice, the restricted stock unit agreement and the
Plan.

﻿

 

1

 

--------------------------------------------------------------------------------

 

 

THE CHARLES SCHWAB CORPORATION

[2013 STOCK INCENTIVE PLAN]

NON-EMPLOYEE DIRECTOR

Deferred compensation RESTRICTED STOCK UNIT AGREEMENT

﻿

﻿

 

Vesting

These restricted stock units have been issued under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”) pursuant to your deferral
election under The Charles Schwab Corporation Directors’ Deferred Compensation
Plan II (the “Deferred Compensation Plan”) and are fully vested and
non-forfeitable at all times.

 

Nature of Units

Your units are mere bookkeeping entries. They represent only The Charles Schwab
Corporation’s (“Schwab’s”) unfunded and unsecured promise to issue shares of
Schwab common stock (“Shares”) on a future date. As a holder of units, you have
no rights other than the rights of a general creditor of Schwab.

 

Voting Rights and Dividend Rights

Your units carry no voting rights.  Any dividends paid on Shares shall be
credited to you as additional Restricted Stock Units.  Otherwise, you have no
rights as a Schwab stockholder until your units are settled by issuing Shares.

 

Settlement of Units

Your units will be settled in accordance with the terms of the Deferred
Compensation Plan. At the time of settlement, you will receive one Share for
each unit.

 

Other Terms and Conditions

Your units will be governed by all of the applicable terms and conditions of the
Deferred Compensation Plan, which are made part of this Restricted Stock Unit
Agreement (“Agreement”).

 

Restrictions on Restricted Stock Units

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units.  Schwab will deliver Shares to you in accordance with the terms of the
Deferred Compensation Plan.

 

Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.

 

In order to transfer these Restricted Stock Units, you and the transferee(s)
must follow the procedures prescribed by Schwab, and the transferee must follow
the terms of this Agreement.

 

Delivery of Shares After Death

In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or beneficiaries. You may designate one or more
beneficiaries by filing a beneficiary designation form with





1

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

Schwab.  You may change your beneficiary designation by filing a new form with
Schwab at any time prior to your death.  If you do not designate a beneficiary
or if your designated beneficiary predeceases you, then your Shares will be
delivered to your estate.

 

Restrictions on Resale

You agree not to sell any shares at a time when applicable laws, Schwab
policies, or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.

 

Plan Administration

The Plan administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Non-Employee Director Deferred Compensation Restricted Stock Unit Grant and this
Agreement. The Plan administrator’s determinations are conclusive and binding on
all persons, and they are entitled to deference upon any review.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Shares,
the number of your units will be adjusted accordingly, as Schwab may determine
pursuant to the Plan.

 

The Plan and Other Agreements

The text of the Plan and the Deferred Compensation Plan (the “Plans”) are
incorporated in this Agreement by reference.  This Agreement and the Plans
constitute the entire understanding between you and Schwab regarding these
units.  Any prior agreements, commitments or negotiations concerning these units
are superseded.  This Agreement may be amended only by another written
agreement, signed by both parties.  If there is any inconsistency or conflict
between any provision of this Agreement and the Plans, the terms of the Plans
will control.

 

﻿

BY ACCEPTING THIS GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLANS.



2

 

--------------------------------------------------------------------------------